 .•

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CICELY J. TURNER,
     Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-5489

ROBERT NUNEZ,
    Defendant.

                                             ORDER

        AND NOW, this 26th day of November, 2019, upon consideration of Plaintiff Cicely J.

Turner's Motion to Proceed In Forma Pauperis (ECF No. 2), and Complaint (ECF No. 1) it is

ORDERED that:

        l.   Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.    The Complaint is DEEMED filed.

        3.   The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court's Memorandum.

       4.     Turner may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Turner's claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state·a claim. When drafting her amended complaint, Turner should be mindful of the Court's

reasons for dismissing the claims in her initial Complaint as explained in the Court's

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.
       5.    The Clerk of Court is DIRECTED to send Turner a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Turner may use this form to file her amended

complaint if she chooses to do so.

       6.    If Turner fails to file an amended complaint in accordance with this Order, her

case may be dismissed without further notice for failure to prosecute.




                                              WENDY BEETLESTONE, J.
